MEMORANDUM OPINION


No. 04-05-00273-CV

IN THE INTEREST OF C.D.H.

From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court No. 04-1205-CV
Honorable Karin Bonicoro, Judge Presiding

PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   August 10, 2005

DISMISSED
            When Emily Holman filed this appeal, she was required to pay a $125.00  filing fee. See Tex.
Gov’t Code Ann. § 51.207(b)(1) and § 51.941(a)(1) (Vernon 2005); Texas Supreme Court
Order Regarding Fees Charged In Civil Cases In the Supreme Court and the Courts of
Appeals (July 21, 1998) § B.1.(a). Holman did not pay the required filing fee; accordingly, in a letter
dated May 25, 2005, the clerk of this court notified Holman of the deficiency. On July 7, 2005, when
the fee remained unpaid, this court ordered that Holman must, not later than July 18, 2005, either
(1) pay the applicable filing fee or (2) provide written proof to this court that she is excused by
statute or the Texas Rules of Appellate Procedure from paying the fee. See Tex. R. App. P. 5 (“A
party who is not excused by statute or these rules from paying costs must pay – at the time an item
is presented for filing – whatever fees are required by statute or Supreme Court order. The appellate
court may enforce this rule by any order that is just.”). The court advised Holman that if she failed
to respond satisfactorily within the time ordered, the appeal would be dismissed. See Tex. R. App.
P. 42.3.
            The filing fee has not been paid; and Holman has not otherwise responded to our July 7, 2005
order. We therefore order Emily Holman’s appeal dismissed for want of prosecution. The appeal
of David Whigby remains pending. 
 
                                                                                    PER CURIAM